Citation Nr: 0332581	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen previously denied claims of entitlement to service 
connection for a bilateral foot disorder (including bilateral 
tendonitis), residuals of a right ankle sprain, and residuals 
of a left foot sprain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from July 1974 to November 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appellant disagreed and appealed 
only the issues of whether new and material evidence had been 
submitted to reopen previously denied claims of entitlement 
to service connection for a bilateral foot disorder 
(including bilateral tendonitis), residuals of a right ankle 
sprain, and residuals of a left foot sprain.  


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), redefined VA's duty to assist and 
enhanced its duty to notify a claimant of information and 
evidence necessary to substantiate a claim.  This statutory 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or claims filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.  

The RO initially adjudicated the claim in January 2001, and 
last reviewed the claim in May 2002.  The VCAA was in effect 
at the time of these adjudications.  It represents a 
significant change in the law.  The record does not show that 
the appellant has been notified of this statute.  

Nor has the appellant be apprised of or has the RO considered 
the claim in light of VA's revised implementing regulations.  
To improve adjudication of veterans' claims, VA enacted 
38 C.F.R. § 19.9(a)(2)(ii), which allowed the Board to 
correct a missing or defective VCAA notice.  Before the Board 
could correct that lack of VCAA notice to the appellant, that 
regulatory provision was invalidated by Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (DAV).  Because the Board no longer has authority 
to issue VCAA duty to notify letters, the Board will not 
attempt to cure the VCAA deficiency in this case and will 
remand the case to the RO for appropriate action to ensure 
compliance with the VCAA.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Therefore, for these 
reasons, a remand is required.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in DAV, 327 F.3d at 1348 (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day  period provided in 
§ 3.159(b)(1) to respond to a notice under the VCAA is 
misleading and detrimental to claimants whose claims are 
denied prior to the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  


1.  Review the claims file and ensure all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.   

2. Thereafter, the RO should readjudicate 
these claims.  If a benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



